Judgment, Supreme Court, New York County (Renee White, J.), rendered February 26, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The challenged second identification at the station house was a confirmatory showup by trained undercover officers, and was not unduly suggestive (see, People v Morales, 37 NY2d 262, 272; People v Wharton, 74 NY2d 921).
We have considered defendant’s argument that the verdict is against the weight of the evidence and, upon an independent review of the facts, find it to be without merit. Concur— Murphy, P. J., Ellerin, Wallach, Kassal and Nardelli, JJ.